Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a toy vehicle track set comprised of a track section and a coupler engageable with the track section. The coupler is further comprised of a ring shaped top portion slidably received by the track section. The cylindrical body portion has a first end and a second end with the first end of the body being coupled to the ring shaped top portion. A central passage extends through the ring shaped top portion and the cylindrical body portion. A pair of arms positioned parallel to the ring shaped top portion and extending across the second end of the cylindrical body portion and across the central passage. Each pair of arms is spaced from one another and the arms are configured to flex in opposite directions to receive a mounting structure of a support to enable the coupler to be pivoted and rotated with respect to the support. 
The prior art made of reference, taken singularly or in combination, does not specifically show the features of the instant invention as described above. Specifically, the prior art does not show the arrangement of the pair of arms that are positioned parallel to a ring shaped portion and configured to flex away from each other to receive a mounting structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        




April 29, 2021